PER CURIAM:
In this court-tried case the Circuit Court of Phelps County found that a conveyance of real estate by plaintiff’s deceased husband to the defendant was in fraud of plaintiff’s marital rights [§ 474.150(2), RSMo., 1969, V.A.M.S.]. The court decreed plaintiff’s marital rights, as determined by the Probate Court, to be a special lien against the transferred property.
Plaintiff and Louis Haushalter were married in 1940 and it is admitted they were still husband and wife when he died in 1967, although they had separated and lived apart since 1945.
In 1962 a four-acre tract of land was conveyed to Louis and defendant as tenants in common. Louis and defendant lived together on the tract and in 1966 he conveyed his interest in the property to defendant. It is admitted that plaintiff did not join in her husband’s deed or give her statutory “express assent” to the transfer.
We have read the transcript of the pleadings, evidence, findings and judgment. We have examined the authorities and statutes cited by the parties in their briefs. It is our conclusion that the trial court’s judgment is based on findings of fact which are not clearly erroneous. No error of law appears. An opinion would have no precedential value.
The judgment is affirmed. Rule 84.-16(b), V.A.M.R.
All concur.